DETAILED ACTION
The action is responsive to the communications filed on 10/26/2020. Claims 1-20 are pending in the case. Claims 1, 9 and 17 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-7, 9, 10, 12-15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20180089159 A1, hereinafter Jain) in view of O’Malley et al. (US 10558740 B1, hereinafter O’Malley).

As to claim 1, Jain discloses a computer-implemented method, comprising: 
storing, in a database, data indicating a threshold cognitive load for a user ("In region 414, the administrator may specify a set of requirements that customize the electronic form for a particular user or a particular group of users. For example, an administrator may specify a target level for the burden ; 
providing, for display, a graphical user interface (GUI) on a display device, the GUI displaying a set of interactive elements arranged in a first layout, wherein the set of interactive elements is associated with a computer-executable program being executed by an information handling system displaying the GUI, wherein each interactive element is configured to receive user input corresponding to a function of the information handling system executing the program, wherein a complexity is associated with the GUI (Jain Figure 1 110b GUI layout with different possible controls 114a, 114b, 114c; "The form definition 112 may specify that for users with low completion rates, the form element 114a should be selected since this form has the lowest complexity with a binary selection," Jain paragraph 0056, different GUI controls have differing associated complexities); 
detecting a set of measurements associated with the user perceiving the GUI ("For example, an administrator may use the configuration interface 410 to create an electronic form with a 'low burden' requirement. When the electronic form is generated on the application 232, the low burden requirement for a younger user may be higher than the low burden requirement for an older user with disabilities or potential memory loss. Thus, in this example, the application 232 may use demographic information associated with the user to variably construct a similarly configured electronic form to provide different user experiences," Jain paragraph 0097, user demographic information (i.e., user measurements) is used to determine a burden); 
processing the measurements to quantify a cognitive load associated with the user perceiving the GUI ("customizing the view of the electronic form includes: determining a level of difficulty required for a user to complete data entry to the electronic form; determining that the level of difficulty exceeds a threshold level of difficulty; and in response to determining that the level of difficulty exceeds the threshold level of difficulty, adjusting the content in the customized view of the form to reduce the level of difficulty below the threshold level of difficulty," Jain paragraph 0020, determining a level of difficulty exceeds the threshold burden requirement (i.e., cognitive load) for filling out the form); 
comparing the cognitive load responsive to the user perceiving the GUI to the threshold cognitive load ("customizing the view of the electronic form includes: determining a level of difficulty required for a user to complete data entry to the electronic form; determining that the level of difficulty exceeds a threshold level of difficulty; and in response to determining that the level of difficulty exceeds the threshold level of difficulty, adjusting the content in the customized view of the form to reduce the level of difficulty below the threshold level of difficulty," Jain paragraph 0020); 
determining that the current cognitive load responsive to the user perceiving the GUI is greater than the threshold cognitive load ("customizing the view of the electronic form includes: determining a level of difficulty required for a user to complete data entry to the electronic form; determining that the level of difficulty exceeds a threshold level of difficulty; and in response to determining that the level of difficulty exceeds the threshold level of difficulty, adjusting the content in the customized view of the form to reduce the level of difficulty below the threshold level of difficulty," Jain paragraph 0020); 
in response to determining that the cognitive load responsive to the user perceiving the GUI is greater than the threshold cognitive load, scaling down the complexity of the GUI ("customizing the view of the electronic form includes: determining a level of difficulty required for a user to complete data entry to the electronic form; determining that the level of difficulty exceeds a threshold level of difficulty; and in response to determining that the level of difficulty exceeds the threshold level of difficulty, adjusting the content in the customized view of the form to reduce the level of difficulty below the threshold level of difficulty," Jain paragraph 0020), comprising one or more of: 
replacing an interactive element configured for receiving a granular user input with a predefined interactive element having a set of predefined user input options ("The application may select one of the electronic form elements 114a-114c to display on the interface 110b based on rules specified by the form definition 112. The form definition 112 may specify various rules that specify a selection of a particular visual format based on user characteristics, user history, requirements for a health program that the user participates in (e.g., program objectives, milestones, etc.), and a total burden imposed on the user, and other factors. As an ; 
replacing a predefined interactive element having a first set of predefined user input options with a predefined interactive element having a second set of predefined user input options less than the first set of predefined user input options (Jain Figure 1 slider 114b with five possible options can be replaced with binary question having two possible options); and 
selecting a second layout of the set of interactive elements, the second layout corresponding to a second cognitive load less than the first cognitive load ("The application may select one of the electronic form elements 114a-114c to display on the interface 110b based on rules specified by the form definition 112. The form definition 112 may specify various rules that specify a selection of a particular visual format based on user characteristics, user history, requirements for a health program that the user participates in (e.g., program objectives, milestones, etc.), and a total burden imposed on the user, and other factors. As an example, a user profile may indicate that the user has previously had difficulty answering questions on electronic surveys, or that the user had a low rate of completing surveys," Jain paragraph 0056);
executing the program based on the set of functions ("The application may select one of the electronic form elements 114a-114c to display on the interface 110b based on rules specified by the form definition 112. The form definition 112 may specify various rules that specify a selection of a particular visual format based on user characteristics, user history, requirements for a health program that the user participates in (e.g., program objectives, milestones, etc.), and a total burden imposed on the user, and other factors. As an example, a user profile may indicate that the user has previously had difficulty answering questions on electronic surveys, or that the user had a low rate of completing surveys," Jain paragraph 0056); and 
providing, for display on the display device, the GUI with the scaled down complexity ("The application may select one of the electronic form elements 114a-114c to .
However Jain does not appear to explicitly disclose:
detecting a set of biometric measurements associated with the user perceiving the GUI; and
processing the biometric measurements to quantify a cognitive load associated with the user perceiving the GUI.
O’Malley teaches:
detecting a set of biometric measurements associated with the user perceiving the GUI ("To process the captured image and determine a user's emotional response to data displayed in application 122, application 122 evaluates facial attributes or visual cues of the user to generate emotion recognition data describing the user's emotional response to information presented in application 122. The emotion recognition data can include facial recognition data corresponding to different locations on the captured image of the user's face (e.g., eyes, eyebrows, lips, the forehead, and the like). The facial recognition data may indicate various facial attributes, such as whether the user has a raised eye brow, lip curl, nose wrinkle, and other visual cues that may indicate an emotional response of the user," O'Malley column 4 lines 50-61, evaluating facial cues (i.e., biometric measurements) to determine an emotional response (i.e., cognitive load)); and
processing the biometric measurements to quantify a cognitive load associated with the user perceiving the GUI ("To process the captured image and determine a user's emotional response to data displayed in application 122, application 122 evaluates facial attributes or visual cues of the user to generate emotion recognition data describing the user's emotional response to information presented in application 122. The emotion recognition data can include facial recognition data corresponding to different locations on the captured image of the user's face (e.g., eyes, eyebrows, lips, the forehead, and 
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of Jain to use biometric measurements to determine a cognitive load as taught by O’Malley. One would have been motivated to make such a combination so that more kinds of information could be used to determine cognitive load thus ensuring the calculation of cognitive load is more accurate.

As to claim 2, Jain as modified by O’Malley further discloses the computer-implemented method of Claim 1, wherein detecting biometric measurements associated with the user includes eye tracking of the user perceiving the GUI ("To process the captured image and determine a user's emotional response to data displayed in application 122, application 122 evaluates facial attributes or visual cues of the user to generate emotion recognition data describing the user's emotional response to information presented in application 122. The emotion recognition data can include facial recognition data corresponding to different locations on the captured image of the user's face (e.g., eyes, eyebrows, lips, the forehead, and the like). The facial recognition data may indicate various facial attributes, such as whether the user has a raised eye brow, lip curl, nose wrinkle, and other visual cues that may indicate an emotional response of the user," O'Malley column 4 lines 50-61).

claim 4, Jain as modified by O’Malley further discloses the computer-implemented method of Claim 1, further comprising: 
detecting biometric measurements associated with the user that are responsive to a plurality of GUIs provided for display by the display device prior to display of the GUI (“The form definition 112 may specify various rules that specify a selection of a particular visual format based on user characteristics, user history, requirements for a health program that the user participates in (e.g., program objectives, milestones, etc.), and a total burden imposed on the user, and other factors. As an example, a user profile may indicate that the user has previously had difficulty answering questions on electronic surveys, or that the user had a low rate of completing surveys,” Jain paragraph 0056, using measured cognitive load from previously presented GUIs to create a user profile to influence the display of a current GUI); 
processing the biometric measurements associated with the user that are responsive to the plurality of GUIs to establish a baseline cognitive load associated with the user (“The form definition 112 may specify various rules that specify a selection of a particular visual format based on user characteristics, user history, requirements for a health program that the user participates in (e.g., program objectives, milestones, etc.), and a total burden imposed on the user, and other factors. As an example, a user profile may indicate that the user has previously had difficulty answering questions on electronic surveys, or that the user had a low rate of completing surveys,” Jain paragraph 0056, using measured cognitive load from previously presented GUIs to create a user profile to influence the display of a current GUI); 
assigning the baseline cognitive load as the threshold cognitive load (“The form definition 112 may specify various rules that specify a selection of a particular visual format based on user characteristics, user history, requirements for a health program that the user participates in (e.g., program objectives, milestones, etc.), and a total burden imposed on the user, and other factors. As an example, a user profile may indicate that the user has previously had difficulty answering questions on electronic surveys, or that the user had a low rate of completing surveys,” Jain paragraph 0056, using measured cognitive load from previously presented GUIs to create a user profile to influence the display of a current GUI); and 
storing, in the database prior to displaying the GUI, the data indicating the threshold cognitive load (“The form definition 112 may specify various rules that specify a selection of a particular visual format based on user characteristics, user history, requirements for a health program that the user participates in (e.g., program objectives, milestones, etc.), and a total burden imposed on the user, and other factors. As an example, a user profile may indicate that the user has previously had difficulty answering questions on electronic surveys, or that the user had a low rate of completing surveys,” Jain paragraph 0056, stored user profile to influence the display of a current GUI).

As to claim 5, Jain as modified by O’Malley further discloses the computer-implemented method of claim 4, wherein: 
each GUI of the plurality of GUIs is associated with a respective computer-executable program of a plurality of computer-executable programs (“The administrator system 210 provides a configuration interface 212 that allows an administrator to design electronic forms that are provided for output on an application 232 running on the user device 230,” Jain paragraph 0066); and 
processing the biometric measurements to quantify the cognitive load associated with the user based on the plurality of computer-executable programs (“The form definition 112 may specify various rules that specify a selection of a particular visual format based on user characteristics, user history, requirements for a health program that the user participates in (e.g., program objectives, milestones, etc.), and a total burden imposed on the user, and other factors. As an example, a user profile may indicate that the user has previously had difficulty answering questions on electronic surveys, or that the user had a low rate of completing surveys,” Jain paragraph 0056, using measured cognitive load from previously presented GUIs to create a user profile to influence the display of a current GUI).

As to claim 6, Jain as modified by O’Malley further discloses the computer-implemented method of Claim 1, wherein scaling down the complexity of the current GUI further includes including adding a helper overlay feature associated with to the portion of the current GUI to generate the updated GUI (“Otherwise, application 122 receives image 510 from camera 124, which indicates that the user has displayed a negative emotional response to the Alternative Minimum Tax calculation. In response, 

As to claim 7, Jain as modified by O’Malley further discloses the computer-implemented method of Claim 1, wherein: 
a granular interactive element comprises a text box for receiving the granular user input (Jain Figure 1 114c); and 
the predefined interactive element comprises one of a switch having two predefined user input options (Jain Figure 1 114a) or a slider having three or more predefined user input options (Jain Figure 1 114b).

As to claim 9, Jain discloses an information handling system, comprising: 
a display device that provides for display of a graphical user interface (GUI), the GUI displaying a set of interactive elements arranged in a first layout, wherein the set of interactive elements is associated with a computer-executable program being executed by an information handling system displaying the GUI, wherein each interactive element is configured to receive user input corresponding to a function of the information handling system executing the program, wherein a complexity is associated with the GUI (Jain Figure 1 110b GUI layout with different possible controls 114a, 114b, 114c; "The form definition 112 may specify that for users with low completion rates, the form element 114a should be selected since this form has the lowest complexity with a binary selection," Jain paragraph 0056, different GUI controls have differing associated complexities); 
detect a set of measurements associated with a user perceiving the GUI ("For example, an administrator may use the configuration interface 410 to create an electronic form with a 'low burden' requirement. When the electronic form is generated on the application 232, the low burden requirement for a younger user may be higher than the low burden requirement for an older user with disabilities or ; 
a processor (Jain Figure 8 802); and 
a computer readable medium storing instructions that, when executed by the processor, cause the processor (“The processor 802 can process instructions for execution within the computing device 800, including instructions stored in the memory 804,” Jain paragraph 0132) to: 
process the set of measurements to quantify a cognitive load associated with the user perceiving the GUI ("customizing the view of the electronic form includes: determining a level of difficulty required for a user to complete data entry to the electronic form; determining that the level of difficulty exceeds a threshold level of difficulty; and in response to determining that the level of difficulty exceeds the threshold level of difficulty, adjusting the content in the customized view of the form to reduce the level of difficulty below the threshold level of difficulty," Jain paragraph 0020, determining a level of difficulty exceeds the threshold burden requirement (i.e., cognitive load) for filling out the form); 
compare the cognitive load associated with the user perceiving the GUI to a threshold cognitive load stored in the memory medium ("In region 414, the administrator may specify a set of requirements that customize the electronic form for a particular user or a particular group of users. For example, an administrator may specify a target level for the burden imposed on the user (e.g., the difficulty for the user in providing the information requested on the electronic form)," Jain paragraph 0096; threshold burden (i.e., cognitive load) can be set by the GUI designer for a particular form; “the form is edited and saved as the same form version in the database,” Jain paragraph 0093, form data saved in a database; "customizing the view of the electronic form includes: determining a level of difficulty required for a user to complete data entry to the electronic form; determining that the level of difficulty exceeds a threshold level of difficulty; and in response to determining that the level of difficulty exceeds the threshold level of difficulty, ; 
determine that the cognitive load associated with the user perceiving the GUI is greater than the threshold cognitive load ("customizing the view of the electronic form includes: determining a level of difficulty required for a user to complete data entry to the electronic form; determining that the level of difficulty exceeds a threshold level of difficulty; and in response to determining that the level of difficulty exceeds the threshold level of difficulty, adjusting the content in the customized view of the form to reduce the level of difficulty below the threshold level of difficulty," Jain paragraph 0020); and 
in response to determining that the cognitive load associated with the user perceiving the GUI is greater than the threshold cognitive load, scale down the complexity of the GUI cognitive load ("customizing the view of the electronic form includes: determining a level of difficulty required for a user to complete data entry to the electronic form; determining that the level of difficulty exceeds a threshold level of difficulty; and in response to determining that the level of difficulty exceeds the threshold level of difficulty, adjusting the content in the customized view of the form to reduce the level of difficulty below the threshold level of difficulty," Jain paragraph 0020), comprising one or more of: 
replace an interactive element configured for receiving a granular user input with a predefined interactive element having a set of predefined user input options ("The application may select one of the electronic form elements 114a-114c to display on the interface 110b based on rules specified by the form definition 112. The form definition 112 may specify various rules that specify a selection of a particular visual format based on user characteristics, user history, requirements for a health program that the user participates in (e.g., program objectives, milestones, etc.), and a total burden imposed on the user, and other factors. As an example, a user profile may indicate that the user has previously had difficulty answering questions on electronic surveys, or that the user had a low rate of completing surveys," Jain paragraph 0056; Jain Figure 1 text box 114c can be replaced with slider 114b that has five possible options); 
replace a predefined interactive element having a first set of predefined user input options with a predefined interactive element having a second set of predefined user input options less than the first set of predefined user input options (Jain Figure 1 slider 114b with five possible options can be replaced with binary question having two possible options); and 
select a second layout of the set of interactive elements, the second layout corresponding to a second cognitive load less than the first cognitive load ("The application may select one of the electronic form elements 114a-114c to display on the interface 110b based on rules specified by the form definition 112. The form definition 112 may specify various rules that specify a selection of a particular visual format based on user characteristics, user history, requirements for a health program that the user participates in (e.g., program objectives, milestones, etc.), and a total burden imposed on the user, and other factors. As an example, a user profile may indicate that the user has previously had difficulty answering questions on electronic surveys, or that the user had a low rate of completing surveys," Jain paragraph 0056); 
execute the program based on the set of functions ("The application may select one of the electronic form elements 114a-114c to display on the interface 110b based on rules specified by the form definition 112. The form definition 112 may specify various rules that specify a selection of a particular visual format based on user characteristics, user history, requirements for a health program that the user participates in (e.g., program objectives, milestones, etc.), and a total burden imposed on the user, and other factors. As an example, a user profile may indicate that the user has previously had difficulty answering questions on electronic surveys, or that the user had a low rate of completing surveys," Jain paragraph 0056); and 
provide, for display, the GUI with the scaled down complexity ("The application may select one of the electronic form elements 114a-114c to display on the interface 110b based on rules specified by the form definition 112. The form definition 112 may specify various rules that specify a selection of a particular visual format based .
However Jain does not appear to explicitly disclose: 
one or more biometric sensors to detect a set of biometric measurements associated with a user perceiving the GUI; and
process the set of biometric measurements to quantify a cognitive load associated with the user perceiving the GUI.
O’Malley teaches:
one or more biometric sensors to detect a set of biometric measurements associated with a user perceiving the GUI ("To process the captured image and determine a user's emotional response to data displayed in application 122, application 122 evaluates facial attributes or visual cues of the user to generate emotion recognition data describing the user's emotional response to information presented in application 122. The emotion recognition data can include facial recognition data corresponding to different locations on the captured image of the user's face (e.g., eyes, eyebrows, lips, the forehead, and the like). The facial recognition data may indicate various facial attributes, such as whether the user has a raised eye brow, lip curl, nose wrinkle, and other visual cues that may indicate an emotional response of the user," O'Malley column 4 lines 50-61, evaluating facial cues (i.e., biometric measurements) to determine an emotional response (i.e., cognitive load); “Computing devices on which these applications execute, such as smartphones, tablets, and laptop computers, often include user-facing cameras. These cameras can be used to capture images of a user while a user interacts with an application executing on the device. A captured image can be provided to a processing system that analyzes the captured image to determine the emotional response expressed by a user,” O’Malley column 3 lines 21-28); and
process the set of biometric measurements to quantify a cognitive load associated with the user perceiving the GUI ("To process the captured image and determine a user's emotional response to data displayed in application 122, application 122 evaluates facial attributes or visual cues of .
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the information handling system of Jain to use biometric measurements to determine a cognitive load as taught by O’Malley. One would have been motivated to make such a combination so that more kinds of information could be used to determine cognitive load thus ensuring the calculation of cognitive load is more accurate.

As to claim 10, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 12, it is substantially similar to claim 4 and is therefore rejected using the same rationale as above.

As to claim 13, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

claim 14, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

As to claim 15, it is substantially similar to claim 7 and is therefore rejected using the same rationale as above.

As to claim 17, Jain discloses a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: 
providing, for display, a graphical user interface (GUI) on a display device, the GUI comprising a set of interactive elements arranged in a first layout, wherein the set of interactive elements is associated with a computer-executable program being executed by the one or more computers, wherein each interactive element is configured to receive user input corresponding to a function of the information handling system executing the program, wherein a complexity is associated with the GUI (Jain Figure 1 110b GUI layout with different possible controls 114a, 114b, 114c; "The form definition 112 may specify that for users with low completion rates, the form element 114a should be selected since this form has the lowest complexity with a binary selection," Jain paragraph 0056, different GUI controls have differing associated complexities); 
in response to providing the GUI, detecting measurements associated with a user perceiving the GUI ("For example, an administrator may use the configuration interface 410 to create an electronic form with a 'low burden' requirement. When the electronic form is generated on the application 232, the low burden requirement for a younger user may be higher than the low burden requirement for an older user with disabilities or potential memory loss. Thus, in this example, the application 232 may use demographic information associated with the user to variably construct a similarly configured electronic form to provide different user experiences," Jain paragraph 0097, user demographic information (i.e., user measurements) is used to determine a burden); 
processing the measurements to quantify a cognitive load associated with the user perceiving the current GUI ("customizing the view of the electronic form includes: determining a level of ; 
comparing the cognitive load responsive to the GUI to a threshold cognitive load stored in the non-transitory computer-readable medium ("In region 414, the administrator may specify a set of requirements that customize the electronic form for a particular user or a particular group of users. For example, an administrator may specify a target level for the burden imposed on the user (e.g., the difficulty for the user in providing the information requested on the electronic form)," Jain paragraph 0096; threshold burden (i.e., cognitive load) can be set by the GUI designer for a particular form; “the form is edited and saved as the same form version in the database,” Jain paragraph 0093, form data saved in a database; "customizing the view of the electronic form includes: determining a level of difficulty required for a user to complete data entry to the electronic form; determining that the level of difficulty exceeds a threshold level of difficulty; and in response to determining that the level of difficulty exceeds the threshold level of difficulty, adjusting the content in the customized view of the form to reduce the level of difficulty below the threshold level of difficulty," Jain paragraph 0020); 
determining that the cognitive load responsive to the GUI is greater than the threshold cognitive load ("customizing the view of the electronic form includes: determining a level of difficulty required for a user to complete data entry to the electronic form; determining that the level of difficulty exceeds a threshold level of difficulty; and in response to determining that the level of difficulty exceeds the threshold level of difficulty, adjusting the content in the customized view of the form to reduce the level of difficulty below the threshold level of difficulty," Jain paragraph 0020); 
in response to determining that the cognitive load responsive to the GUI is greater than the threshold cognitive load, scaling down the complexity of the GUI ("customizing the view of the electronic form includes: determining a level of difficulty required for a user to complete data entry to the electronic form; determining that the level of difficulty exceeds a threshold level of difficulty; and in response to determining that the level of difficulty exceeds the threshold level of difficulty, adjusting the  by performing one or more of: 
replacing an interactive element configured for receiving a granular user input with a predefined interactive element having a set of predefined user input options ("The application may select one of the electronic form elements 114a-114c to display on the interface 110b based on rules specified by the form definition 112. The form definition 112 may specify various rules that specify a selection of a particular visual format based on user characteristics, user history, requirements for a health program that the user participates in (e.g., program objectives, milestones, etc.), and a total burden imposed on the user, and other factors. As an example, a user profile may indicate that the user has previously had difficulty answering questions on electronic surveys, or that the user had a low rate of completing surveys," Jain paragraph 0056; Jain Figure 1 text box 114c can be replaced with slider 114b that has five possible options); 
replacing a predefined interactive element having a first set of predefined user input options with a predefined interactive element having a second set of predefined user input options less than the first set of predefined user input options (Jain Figure 1 slider 114b with five possible options can be replaced with binary question having two possible options); and 
selecting a second layout of the set of interactive elements, the second layout corresponding to a second cognitive load less than the first cognitive load ("The application may select one of the electronic form elements 114a-114c to display on the interface 110b based on rules specified by the form definition 112. The form definition 112 may specify various rules that specify a selection of a particular visual format based on user characteristics, user history, requirements for a health program that the user participates in (e.g., program objectives, milestones, etc.), and a total burden imposed on the user, and other factors. As an example, a user profile may indicate that the user has previously had difficulty answering questions on electronic surveys, or that the user had a low rate of completing surveys," Jain paragraph 0056); 
executing the program based on the set of functions ("The application may select one of the electronic form elements 114a-114c to display on the interface 110b based on rules specified by the form definition 112. The form definition 112 may specify various rules that specify a selection of a particular visual format based on user characteristics, user history, requirements for a health program that the user participates in (e.g., program objectives, milestones, etc.), and a total burden imposed on the user, and other factors. As an example, a user profile may indicate that the user has previously had difficulty answering questions on electronic surveys, or that the user had a low rate of completing surveys," Jain paragraph 0056); and 
providing, for display, the updated GUI on the display device with the scaled down complexity ("The application may select one of the electronic form elements 114a-114c to display on the interface 110b based on rules specified by the form definition 112. The form definition 112 may specify various rules that specify a selection of a particular visual format based on user characteristics, user history, requirements for a health program that the user participates in (e.g., program objectives, milestones, etc.), and a total burden imposed on the user, and other factors. As an example, a user profile may indicate that the user has previously had difficulty answering questions on electronic surveys, or that the user had a low rate of completing surveys," Jain paragraph 0056).
However Jain does not appear to explicitly disclose a limitation wherein:
in response to providing the GUI, detecting biometric measurements associated with a user perceiving the GUI; and
processing the biometric measurements to quantify a cognitive load associated with the user perceiving the current GUI.
O’Malley teaches:
in response to providing the GUI, detecting biometric measurements associated with a user perceiving the GUI ("To process the captured image and determine a user's emotional response to data displayed in application 122, application 122 evaluates facial attributes or visual cues of the user to generate emotion recognition data describing the user's emotional response to information presented in application 122. The emotion recognition data can include facial recognition data corresponding to different locations on the captured image of the user's face (e.g., eyes, eyebrows, lips, the forehead, and 
processing the biometric measurements to quantify a cognitive load associated with the user perceiving the current GUI ("To process the captured image and determine a user's emotional response to data displayed in application 122, application 122 evaluates facial attributes or visual cues of the user to generate emotion recognition data describing the user's emotional response to information presented in application 122. The emotion recognition data can include facial recognition data corresponding to different locations on the captured image of the user's face (e.g., eyes, eyebrows, lips, the forehead, and the like). The facial recognition data may indicate various facial attributes, such as whether the user has a raised eye brow, lip curl, nose wrinkle, and other visual cues that may indicate an emotional response of the user," O'Malley column 4 lines 50-61, evaluating facial cues (i.e., biometric measurements) to determine an emotional response (i.e., cognitive load); "Based on the emotional response score determined from an image captured by camera 124 in user device 120 in response to a triggering event, user interface generator 134 generates code for rendering a user interface in application 122 executing on user device 120. In some cases, the code for rendering a user interface may be generated from a plurality of code snippets stored in code snippet repository 136. The code may render a variety of graphical user interface (GUI) elements according to whether the user's emotional response is positive, negative, or neutral," O'Malley column 8 lines 22-31).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable medium of Jain to use biometric measurements to determine a cognitive load as taught by O’Malley. One would have been motivated to make such a combination so that more kinds of information could be used to determine cognitive load thus ensuring the calculation of cognitive load is more accurate.

As to claim 18, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 20, it is substantially similar to claim 4 and is therefore rejected using the same rationale as above.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20180089159 A1, hereinafter Jain) in view of O’Malley et al. (US 10558740 B1, hereinafter O’Malley) in further view of McCoy et al. (US 20140282646 A1, hereinafter McCoy).

As to claim 3, Jain as modified by O’Malley discloses the computer-implemented method of Claim 2, however neither Jain nor O’Malley appear to explicitly disclose a limitation wherein eye tracking of the user perceiving the GUI includes detecting one or more of a retinal dilation and an eye movement of the user perceiving the GUI.
McCoy teaches a limitation wherein eye tracking of the user perceiving the GUI includes detecting one or more of a retinal dilation and an eye movement of the user perceiving the GUI ("the tracker 4 will track and monitor the viewer's eye gaze (what locations), fixation (how long) movements (patterns/directions of eye movements), and pupil dilation (an indicator of stress)... the biometric data points are input in real-time to a data processing unit (not shown) which may be built into the glasses, built into the consumer electronics device or sent to a server 6 to build up a profile of degree of interest, a biometric information consists of two components: (a) degree of interest: gaze, fixation, eye movement/paths and (b) satisfaction levels: gaze, fixation, eye movement/paths and pupil dilation," McCoy paragraph 0021).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of Jain to use retinal dilation and eye movement for eye tracking as taught by McCoy. One would have been motivated to make such a combination so that more kinds of information could be used to determine cognitive load thus ensuring the calculation of cognitive load is more accurate.

claim 11, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

As to claim 19, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20180089159 A1, hereinafter Jain) in view of O’Malley et al. (US 10558740 B1, hereinafter O’Malley) in further view of Leme et al. (US 20210027013 A1, hereinafter Leme).

As to claim 8, Jain as modified by O’Malley further discloses the computer-implemented method of Claim 1, further comprising: an automatic selection of the function by the information handling system (“In some implementations, customizing the view of the electronic form includes: determining that the form data instructs collection of data of a particular data type; obtaining, from the computing device, the data of the particular type based at least in part on sensor data from the computing device; based on obtaining the data of the particular type, customizing the view of the electronic form to omit a region for requesting data of the particular type from the user,” Jain paragraph 0021).
However neither Jain nor O’Malley appear to explicitly disclose a limitation wherein the predefined interactive element comprises a switch;
selecting a first predefined user input option turns on an automatic selection of the function by the information handling system; and 
selecting a second predefined user input option turns off the automatic selection of the function by the information handling system and provides a granular interactive element.
Leme teaches a limitation wherein the predefined interactive element comprises a switch (“Disclosed herein are example embodiments relating to methods, systems, and devices that allow a user device to prompt a user with autofill data,” Leme paragraph 0032; “once autofill is approved by the user,” Leme paragraph 0057; “In a further example the operating system may also display an undo prompt 514 to apprise the user that the text input fields of the application may be cleared of the data filled by the 
selecting a first predefined user input option turns on an automatic selection of the function by the information handling system (“Disclosed herein are example embodiments relating to methods, systems, and devices that allow a user device to prompt a user with autofill data,” Leme paragraph 0032; “once autofill is approved by the user,” Leme paragraph 0057); and 
selecting a second predefined user input option turns off the automatic selection of the function by the information handling system and provides a granular interactive element (“In a further example the operating system may also display an undo prompt 514 to apprise the user that the text input fields of the application may be cleared of the data filled by the operating system during the autofill process,” Leme paragraph 0114).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of Jain to allow the user an option to select when to autofill and when to clear autofill as taught by Leme. One would have been motivated to make such a combination so that information is not automatically filled when the user does not wish information to be autofilled, thus resulting in less frustration for the user.

As to claim 16, it is substantially similar to claim 8 and is therefore rejected using the same rationale as above.

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. As to the arguments concerning DeCharms, they have been considered but are moot because the arguments do not apply to the newly cited Jain, O'Malley, McCoy and Leme references being used in the current rejection..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20120226993 A1 to Bromer discloses quantifying frustration via a user interface where user mood data is used to modify the user interface of an application in order to reduce user frustration;
US 10237304 A1 to Sokolov et al. discloses systems and methods of administering computer activities based upon emotional intelligence where detected levels of stress in a user are used to suggest alternate content to the user;
US 20180325441 A1 to DeLuca et al. discloses a cognitive process indicator where a graphical user interface is modified depending on the cognitive state of the user;
US 7930676 B1 to Thomas discloses a system and method for adapting software elements based on mood state profiling where a graphical user interface is modified based on a detected user mood;
US 20160147425 A1 to Baughman et al. discloses enumeration and modification of cognitive interface elements in an ambient computing environment where a graphical user interface is modified based on a detected cognitive state of the user;
US 20100058185 A1 to Commarford et al. discloses dynamic hints for GUI control modes contingent upon context-defined conditions where helper overlays are displayed based on user context; and
US 20090204881 A1 to Murthy et al. discloses a method and system for knowledge-based filling and verification of complex forms where a form can be automatically filled in response to a user activating an autofill GUI button.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171